t c memo united_states tax_court cat partners a texas general_partnership elizabeth powell tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date g tomas rhodus for petitioner george e gasper for respondent memorandum opinion kroupa judge this partnership-level matter is before the court on petitioner’s motion to dismiss for lack of jurisdiction under the partnership provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 respondent issued cat partners the partnership a notice of final_partnership_administrative_adjustment fpaa for respondent made several determinations in the fpaa regarding the partnership’s interests in property giving rise to tax_credits under sec_291 for the production of fuel from a nonconventional source nonconventional fuel credits the sole issue for decision is whether these determinations are partnership items under sec_6231 that fall within the scope of our jurisdiction in a partnership-level proceeding we hold that they are accordingly we shall deny petitioner’s motion to dismiss for lack of jurisdiction background the following information is stated for purposes of this memorandum opinion only this case has yet to be tried on the merits this case is one of related cases each involving a partnership’s eligibility for nonconventional fuel credits elizabeth powell is the tax_matters_partner tmp in all cases ms powell also prepared the partnership’s return the partnership allegedly issued a promissory note to gas recovery partner sec_2 gp grp in in exchange for rights to 1all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated 2the credit for producing fuel from a nonconventional source was moved from sec_29 to sec_45k by the energy policy act of publaw_109_58 sec a 119_stat_1011 effective for tax years ending after date extract methane gas from landfills landfill rights the partnership reported the landfill rights as assets on the partnership return similarly the partnership reported the promissory note as debt the partnership also reported its eligibility for nonconventional fuel credits on its partnership return these credits were then distributed to the partnership’s individual partners the partnership reported neither the landfill rights nor the promissory note on the partnership return in addition the partnership return did not indicate that the partnership had distributed the landfill rights to its partners nor did it indicate what had happened to the partnership debt further the partnership did not report nonconventional fuel credits on the partnership return or on the k-1s issued to its individual partners the partnership sent letters to its individual partners in stating that it had defaulted on the promissory note to grp and that through negotiations with grp it had transferred its landfill rights and corresponding liabilities to the individual partners as of date the letters further stated that the individual partners owned the landfill rights directly and that grp would provide a statement identifying each partner’s share of tax_credits and liabilities for respondent issued the fpaa in response to the partnership’s partnership return respondent determined in the fpaa that the partnership did not own landfill rights or any other rights that would give rise to nonconventional fuel credits in respondent further determined that the partnership did not distribute assign or otherwise transfer to its individual partners the landfill rights or any other right that would give rise to nonconventional fuel credits the fpaa made no adjustments to items of income gain loss or credit for the partnership’s taxable_year petitioner timely filed a petition_for_readjustment of partnership items and then filed a motion to dismiss for lack of jurisdiction it is this motion that we address discussion petitioner’s motion to dismiss for lack of jurisdiction focuses on whether respondent’s determinations in the fpaa relating to the landfill rights and nonconventional fuel credits are partnership items within the scope of our jurisdiction under sec_6226 if we find that these determinations are partnership items then we must deny petitioner’s motion we begin our analysis with a discussion of our jurisdiction over a tefra partnership-level proceeding this court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by congress see sec_7442 114_tc_519 our jurisdiction includes the right to decide whether we have jurisdiction over the subject matter of a case see 108_tc_1 69_tc_999 our jurisdiction over a tefra partnership-level proceeding is invoked upon the commissioner’s issuance of a valid fpaa and the proper filing of a petition_for_readjustment of partnership items for the year or years to which the fpaa relates see 123_tc_64 an fpaa may be valid for purposes of invoking our jurisdiction where as here it made no changes to items of income gain loss or credit on the partnership return see id 97_tc_278 the scope of our jurisdiction in a partnership- level proceedings is limited however to determining all partnership items of the partnership for the partnership taxable_year to which the fpaa relates the proper allocation of such items among the partners and whether a penalty addition_to_tax or additional_amount applies that relates to an adjustment to a partnership_item sec_6226 accordingly the relevant question is not whether the fpaa makes a change to the partnership return but whether the determinations that it does make are determinations of partnership items petitioner argues that the determinations in the fpaa are not partnership items because the partnership did not report nonconventional fuel credits on the partnership return nor on the k-1s it issued to the individual partners petitioner further argues that respondent’s determinations can be made only by examining the returns and personal circumstances of each individual partner and are substantively equivalent to determinations in an fpaa that adjust a partner’s amount_at_risk under sec_465 see 81_fedclaims_793 we disagree partnership items include any item_of_income gain loss deduction or credit that subtitle a requires the partnership to take into account for the taxable_year to the extent that regulations provide that the item is more appropriately determined at the partnership level than at the partner level see sec_6231 see also sec_301_6231_a_3_-1 proced admin regs partnership items include not only the figures reported on a partnership’s return but also determinations that may affect nonpartnership_items petaluma fx partners llc v commissioner t c __ __ slip op pincite respondent determined in the fpaa that the partnership did not own landfill rights or any other interests giving rise to nonconventional fuel credits in respondent further determined that the partnership did not distribute assign or otherwise transfer such rights to its individual partners in finally respondent determined that the partnership was not entitled to nonconventional fuel credits in the partnership did not report the landfill rights as assets on its partnership return for the beginning of as it had for nor did the partnership determine whether a valid property interest existed when it purported to distribute or assign the landfill rights to its partners determinations concerning these rights are more appropriately made at the partnership level than the partner level partnership records would include documents generated when the partnership purported to purchase the landfill rights from grp and when the partnership purported to distribute or assign the landfill rights to its individual partners accordingly we conclude that respondent’s determination that the partnership did not own landfill rights qualifying for nonconventional fuel credits in is a partnership_item the partnership also did not report the purported assignments on the partnership return or on the k-1s issued to the individual partners the partnership’s reporting position is inconsistent with the assignment letters that purport to assign pro_rata shares of the asset and corresponding liability to the partners the partnership contends that it did not report the asset liability or assignments on the partnership return because it assigned the landfill rights and corresponding liabilities to its partners at the beginning of this does not prevent respondent’s determinations from being partnership items the character and amount of distributed property are partnership items for any year in which the partnership needs to determine these items for purposes of its books_and_records or for purposes of furnishing information to a partner sec_301_6231_a_3_-1 c proced admin regs in addition the character and amount of partnership debt and any change in that debt from the proceeding taxable_year are partnership items sec_301_6231_a_3_-1 proced admin regs further this court has determined the timing of a transfer sale exchange abandonment or other_disposition of partnership assets giving rise to energy tax_credits in a partnership-level proceeding see great plains gasification associates v commissioner tcmemo_2006_276 accordingly we conclude that the determinations in the fpaa that the partnership did not transfer assign or otherwise distribute landfill rights or other_property giving rise to nonconventional fuel credits are partnership items respondent also determined in the fpaa that the partnership was not eligible for nonconventional fuel credits in the partnership’s aggregate and each partner’s share of a credit of the partnership are partnership items sec_301_6231_a_3_-1 proced admin regs see 114_tc_83 determining amount of nonconventional fuel credits allowed to partnership 109_tc_112 determining partnership’s eligibility for nonconventional fuel credits affd sub nom 170_f3d_1294 10th cir we reject petitioner’s argument that this determination is a nonpartnership item because the partnership did not claim nonconventional fuel credits on its return the facts are available only at the partnership level to determine whether the partnership is entitled to nonconventional fuel credits such a determination may be a partnership_item even where it does not result in a change to the partnership return finally we reject petitioner’s argument that the determinations at issue are substantively identical to the determination at issue in russian recovery fund ltd v united_states supra there the commissioner adjusted a partner’s amount_at_risk under sec_465 in an fpaa the court determined that a partner’s amount_at_risk was a nonpartnership item and that the fpaa was invalid to the extent that it purported to adjust a nonpartnership item id pincite the fpaa here does not adjust the individual partners’ eligibility for nonconventional fuel credits instead the determinations challenge the existence and transfer of landfill rights and the partnership’s eligibility for nonconventional fuel credits these determinations are more easily made at the partnership level and apply to all of the partners we conclude that the determinations at issue are partnership items within the scope of our jurisdiction in a partnership-level proceeding accordingly we shall deny petitioner’s motion to dismiss for lack of jurisdiction in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an order denying petitioner’s motion to dismiss for lack of jurisdiction will be issued
